DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 11, and 18 are objected to because of the following informalities:  "he" in line 3 of claim 2 should be "the", “the divider” in line 7 of claim 11 should be “the dividers”, and “a upper edge” in line 2 of claim 18 should be “an upper edge”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rear seat" in line . There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim is interpreted as “a rear seat”.
Claims 12-20 are rejected due to their dependency on the rejected claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tyger Auto (NPL, Tyger Auto Underseat Storage Box TG-CB5C2238).
Regarding claim 1, Tyger Auto discloses an under seat storage box for use with a rear seat of a vehicle (Page 1), the storage box comprising: an elongated bin (pages 1 and 13) having a floor, a front sidewall, a rear sidewall, a left sidewall and a right sidewall (page 1 and 13, vertical walls on four sides) cooperating to define a receiving chamber for receiving items for storage therein; a divider (see annotated Figure of page 13) engaged with the bin and dividing the receiving chamber into a plurality of compartments (page 4), the divider being releasably engaged with the bin and moveable between an engaged position and a disengaged position (page 1 and 4, shows both engaged and disengaged positions); and a mesh net (see annotated Figure of page 13) engaged with the divider (pages 14-15, 17 19, and 21), the mesh net being irremovably coupled to the bin by the divider when the divider is in the engaged position (coupled by the retaining members as shown in the annotated figure, bin floor is immediately below the retaining member as shown in pages 17 and 19, net is irremovable due to insufficient space limited by the divider and the bin floor), and the mesh net being removable from the bin when the divider is in the disengaged position (inherently when the divider is removed, there will be ample space to remove the net). 
Regarding claim 2, Tyger Auto discloses the under seat storage box according to claim 1, wherein the mesh net is irremovably secured to the divider by the bin and the divider when the divider is in the engaged position, and the mesh net is removable from the bin when he divider is in the disengaged position (bin floor is immediately below the retaining member as shown in pages 17 and 19, net is irremovable due to insufficient space limited by the divider and the bin floor; inherently removable when the divider is removed, as there will be ample space to remove the net).

    PNG
    media_image1.png
    380
    707
    media_image1.png
    Greyscale

Figure 1 Annotated Figure from page 13 of Tyger Auto
Regarding claim 3, Tyger Auto discloses the under seat storage box according to claim 1, wherein the mesh net is captively retained on a portion of the divider when the divider is in the engaged position (pages 14-15, 17 19, and 21).
Regarding claim 4, Tyger Auto discloses the under seat storage box according to claim 1, wherein the mesh net is captively retained on a portion of the divider by a portion of the bin when the divider is in the engaged position (pages 14-15, 17 19, and 21, bin floor prevents net from separating and enables divider to stay in place for the retention to be possible between divider and net).
Regarding claim 5, Tyger Auto discloses the under seat storage box according to claim 1, wherein the mesh net is captively retained on a portion of the divider by the floor of the bin when the divider is in the engaged position (pages 14-15, 17 19, and 21, bin floor prevents net from separating).
Regarding claim 6, Tyger Auto discloses the under seat storage box according to claim 1, wherein the divider includes at least one finger (see annotated Figure of page 13, retaining member) and the mesh net is engaged with the finger of the divider (pages 14-15, 17 19, and 21).
Regarding claim 7, Tyger Auto discloses the under seat storage box according to claim 6, wherein the finger is formed along a lower edge of the divider and extends in a direction toward the floor of the bin (see annotated Figure of page 13, and pages 14-15, 17 19, and 21).
Regarding claim 8, Tyger Auto discloses the under seat storage box according to claim 7, wherein a terminal end of the finger is immediately adjacent to a surface of the bin when the divider is in the engaged position (pages 14-15, 17 19, and 21, adjacent bin floor).
Regarding claim 9, Tyger Auto discloses the under seat storage box according to claim 7, wherein a terminal end of the finger is immediately adjacent to the floor of the bin when the divider is in the engaged position (pages 14-15, 17 19, and 21).
Regarding claim 10, Tyger Auto discloses the under seat storage box according to claim 6, wherein the mesh net includes at least one loop (see annotated Figure of page 13), the loop being engaged with the finger of the divider (pages 14-15, 17 19, and 21).
Regarding claim 11, Tyger Auto discloses an under seat storage box for positioning under a rear seat of a vehicle (Page 1), the storage box comprising: an elongated bin (pages 1 and 13) having a floor, a front sidewall, a rear sidewall, a left sidewall and a right sidewall (page 1 and 13, vertical walls on four sides) cooperating to define a receiving chamber for receiving items for storage therein; a pair of dividers (pages 1 and 13) being removably engaged with the bin (page 1 and 4, shows both engaged and disengaged positions) and located at spaced apart locations along the bin (page 4), the dividers extending between the front side wall and the rear sidewall and dividing the receiving chamber into a plurality of compartments (page 4), the divider being removably engaged with the bin and moveable between an engaged position secured to the bin and a disengaged position not secured to the bin (page 1 and 4, shows both engaged and disengaged positions); and a mesh net extending between the dividers (pages 15, 17 19, and 21), the mesh net being irremovably coupled to at least one of the dividers when the one of the dividers is in the engaged position, and the mesh net being removable from the one of the dividers when the one of the dividers is in the disengaged position (coupled by the retaining members as shown in the annotated figure, bin floor is immediately below the retaining member as shown in pages 17 and 19, net is irremovable due to insufficient space limited by the divider and the bin floor).
Regarding claim 12, Tyger Auto discloses the under seat storage box according to claim 11, wherein the one divider includes an upper edge and a lower edge extending between the front and rear sidewalls of the bin (page 4), the mesh net being engaged with the one divider along the lower edge (page 17).
Regarding claim 13, Tyger Auto discloses the under seat storage box according to claim 12, wherein the mesh net is captively retained in engagement with the one divider along the lower edge when the one divider is in the engaged position (page 17).
Regarding claim 14, Tyger Auto discloses the under seat storage box according to claim 12, wherein in the engaged position of the one divider a portion of the bin (page 17, bin floor) is located immediately adjacent to the lower edge and the mesh net is captively retained thereby in engagement with the one divider along the lower edge.
Regarding claim 15, Tyger Auto discloses the under seat storage box according to claim 12, wherein in the engaged position of the one divider the floor of the bin is located immediately adjacent to the lower edge (page 17) and the mesh net is captively retained in engagement with the one divider along the lower edge.
Regarding claim 16, Tyger Auto discloses the under seat storage box according to claim 11, wherein the mesh net is irremovably coupled to the pair of dividers when the dividers are in the engaged position, and the mesh net is removable from the pair of dividers when the dividers are in the disengaged position (coupled by the retaining members as shown in the annotated figure, bin floor is immediately below the retaining member as shown in pages 17 and 19, net is irremovable due to insufficient space limited by the divider and the bin floor).
Regarding claim 17, Tyger Auto discloses the under seat storage box according to claim 11, wherein each of the pair of dividers includes a lower edge extending between the front and rear sidewalls of bin (pages 14-15), at least a portion of the lower edge being immediately adjacent to a portion of the bin (adjacent to floor of bin), each of the dividers further including a retaining member (page 1 and see annotated Figure of page 13) configured to engage portions of the mesh net, the retaining members being formed along the portion of the lower edge located immediately adjacent to the portion of the bin (page 17).
Regarding claim 18, Tyger Auto discloses the under seat storage box according to claim 11, wherein each of the pair of dividers includes an upper edge extending between the front and rear sidewalls of bin and further includes a retaining member configured to engage portions of the mesh net generally along the upper surface (pages 14-15 and 17).
Regarding claim 19, Tyger Auto discloses the under seat storage box according to claim 11, wherein the mesh net includes loops (page 14 and see annotated Figure of page 13) on opposing ends thereof and each of the pair of dividers includes a pair of retaining members engaged with the loops, the pair of retaining members of a divider extending in opposing directions from each other (upward and downward, see annotated Figure of page 13).
Regarding claim 20, Tyger Auto discloses the under seat storage box according to claim 11, wherein the mesh net is elastic (page 13, shows mesh net being stretched and unstretched).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose storage means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minna Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612